Order, Supreme Court, New York County (Deborah A. Kaplan, J.), entered March 27, 2007, which, insofar as appealed from, denied defendants-appellants’ motion for summary judgment dismissing the complaint and all cross claims as against them, unanimously reversed, on the law, without costs, and the complaint and all cross claims dismissed as against appellants. The Clerk is directed to enter judgment accordingly.
Defendants-respondents’ vehicle, a taxi, hit appellants’ vehicle in the rear, propelling it forward into the rear of defendant’s vehicle, which was stopped at a red light. Appellants moved for summary judgment, arguing that nothing in the record supports a nonnegligent explanation for the taxi’s rear-ending their vehicle; the taxi’s owner responded through his attorney, arguing that the record raises an issue of fact as to whether appellants’ vehicle suddenly stopped short without warning. But even if appellants’ vehicle did stop suddenly in front of the taxi, there is no evidence that the taxi’s driver was unable to see the red light ahead, or other evidence that might tend to explain his failure to keep a safe distance away from appellants’ vehicle (see Mitchell v Gonzalez, 269 AD2d 250 [2000]; compare Singh v *354Sanders, 286 AD2d 256 [2001]). Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and Kavanagh, JJ.